Citation Nr: 1002351	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
the service-connected type II diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to the service-connected type II 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia in February 2006 and July 2008.  
The Veteran appeared for a Travel Board hearing in October 
2009.  At that time, he submitted additional evidence, along 
with a signed waiver form.  See 38 C.F.R. § 20.1304(c) 
(2009).

The Veteran's appeal as to the peripheral neuropathy issue 
also initially included the lower extremities.  However, 
service connection for peripheral neuropathy of the lower 
extremities was granted in a November 2007 rating decision.  
The present issue on appeal is thus limited to the upper 
extremities only.

All issues, except for the new and material evidence issue, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
numbness and tingling of the hands and feet, claimed as 
secondary to the service-connected type II diabetes mellitus, 
was previously denied in an unappealed November 1997 rating 
decision.

2.  Evidence received since the November 1997 rating decision 
is new but does not establish that current neuropathy of the 
upper extremities is in any way etiologically related to the 
service-connected type II diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for peripheral neuropathy of the 
upper extremities, claimed as secondary to the service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2005, prior 
to the date of the issuance of the appealed rating decision.  
Of note to the Board is that this letter contained a specific 
description of the prior November 1997 denial of the 
Veteran's claim, and he was informed that he needed to submit 
evidence showing a connection between his claimed peripheral 
neuropathy and his service-connected diabetes mellitus.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (in the context of a 
claim to reopen on the basis of new and material evidence, VA 
must look at the bases for the denial in the prior decision 
and respond with a notice letter that describes the type of 
evidence and information that would be necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial).  

The June 2005 letter did not include a description of VA's 
practices in assigning disability ratings and effective 
dates, although such a description was included in a January 
2008 notice letter addressing the TDIU claim.  Any 
deficiencies of this particular type of notification are not 
prejudicial in this case, however.  As the Veteran's claim is 
not being reopened, he will accordingly not be assigned a 
disability evaluation or an effective date for that 
evaluation.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained VA, 
Social Security Administration (SSA), and private medical 
records in conjunction with this claim.  Moreover, as this 
claim is being denied on the basis that no new and material 
evidence has been received to reopen a previously denied 
claim, VA has no duty in this instance to afford the Veteran 
a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for "numbness and tingling of the hands and 
feet" as secondary to type II diabetes mellitus was denied 
in a November 1997 rating decision on the basis that the 
evidence received in conjunction with this claim failed to 
establish any relationship between numbness and tingling of 
the hands and feet and diabetes mellitus.  In this regard, 
the RO did cite to VA examination findings from June 1997 
showing persistent hypesthesia and paresthesia of the hands, 
considered bilateral carpal tunnel syndrome, right worse then 
left.  The Veteran was notified of this decision in December 
1997 but did not respond in any manner in the following year, 
thus rendering the decision "final" under 38 U.S.C.A. § 
7105(c).   

The Board is aware that the Veteran's disability was 
characterized somewhat differently (as "numbness and 
tingling of the hands and feet") in November 1997, as 
compared to the current description of "peripheral 
neuropathy."  That notwithstanding, this case is readily 
distinguishable from Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), in which the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury; rather, 
the two claims must be considered independently.  Here, the 
disability in question, though given a different name in the 
November 1997 rating decision, concerns the same symptoms and 
the same theory of causation (i.e., secondary to type II 
diabetes mellitus), and the findings of paresthesias of the 
hands and bilateral carpal tunnel syndrome were also 
described in November 1997.  See also 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8519 (concerning neurological 
disabilities of the upper extremities, and associated 
symptoms).  In short, the Board is satisfied that the 
disability in question in the present appeal is the same as 
that addressed in the November 1997 rating decision.

The next question for the Board is whether new and material 
evidence has been received since the November 1997 rating 
decision.  In this regard, the Board notes that many of the 
records received since that decision are duplicative.  Other 
records, such as a June 2006 VA outpatient record containing 
an impression/assessment of numbness of the right upper 
extremity, rule out carpal tunnel syndrome, contain findings 
as to upper extremity neurological symptoms.  At the same 
time, VA examination reports from November 2007 and April 
2008 indicate that there were no objective upper extremity 
neurological symptoms shown upon examination.

Significantly, the new evidence of record is entirely devoid 
of specific findings of diabetic neuropathy of the upper 
extremities.  In this regard, it is important to note that 
service connection has been established for peripheral 
neuropathy of the lower extremities as secondary to diabetes 
mellitus, and several VA outpatient records, including a July 
2009 record, contain general references to diabetic 
peripheral neuropathy.  These records, however, are entirely 
devoid of any references that specifically indicate that such 
diabetic neuropathy affects the upper extremities, as opposed 
to the service-connected lower extremity disabilities.  The 
Board thus finds that these records do not establish a 
diagnosis of upper extremity diabetic neuropathy and 
accordingly cannot be considered "new and material."

In this regard, the Board observes that, in the medical 
history section of an August 2000 VA diabetes mellitus 
examination report, the Veteran was noted to have reported 
occasional tingling in the hands.  The examiner, however, 
found no neurological limitations of the upper extremities, 
and the diagnosis was limited to probable diabetes mellitus, 
diet-controlled.  Similarly, the Veteran reported tingling in 
his hands during a March 2002 VA diabetes mellitus 
examination report, but again the examination report contains 
no findings or diagnoses suggestive of diabetic neuropathy.  
These reports accordingly do not establish a diagnosis of 
upper extremity diabetic neuropathy and cannot be considered 
"new and material."

The only evidence supporting a finding of diabetic neuropathy 
is the opinion of the Veteran, as articulated in the October 
2009 hearing testimony.  However, the question of whether 
upper extremity neuropathy is of a diabetic origin, as 
opposed to such other causes as cervical radiculopathy or 
carpal tunnel syndrome, is the province of medical providers, 
and the Veteran has not been shown to possess the requisite 
training, expertise, or credentials needed to provide a 
competent medical opinion in this regard.  His opinion 
accordingly has no probative value, does not raise a 
reasonable possibility of substantiating the claim, and 
cannot be considered "material."  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
peripheral neuropathy of the upper extremities, claimed as 
secondary to the service-connected type II diabetes mellitus.  
This evidence, however, does not establish a diagnosis of 
diabetic neuropathy of the upper extremities.  Accordingly, 
this evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received 
new and material evidence to reopen the Veteran's claim, and 
this appeal must be denied as to that claim.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for peripheral neuropathy of 
the upper extremities, claimed as secondary to the service-
connected type II diabetes mellitus, the appeal is denied as 
to this issue.


REMAND

To date, the Veteran has not been afforded a VA examination 
specifically in conjunction with his heart disorder and 
hypertension claims.  However, the Board is cognizant that 
the report of a June 2008 VA myocardial perfusion study cites 
"[t]ypical chest pain" with risk factors including 
hypertension and diabetes.  This record suggests that the 
Veteran's claims are plausible, and accordingly, a VA 
examination addressing these disabilities is "necessary" 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Moreover, the Veteran's hypertension claim, as appealed to 
the Board, encompasses the theory that the disability is 
secondary to his service-connected PTSD.  During the October 
2009 hearing, however, the Veteran's representative suggested 
an alternate theory, namely that the disability was secondary 
to his service-connected type II diabetes mellitus.  Several 
United States Court of Appeals for Veterans Claims (Court) 
and Federal Circuit decisions address this type of situation, 
where an alternate and unadjudicated theory of service 
connection is presented to the Board.  In Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), which concerned both 
direct and presumptive service connection, the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Id. at 313; see 
also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 
2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  It is thus essential 
that the Veteran receive the appropriate notice of the 
evidence needed for this new theory of the claim and that the 
claim be readjudicated accordingly.

As to the PTSD claim, the evidence of record is far from 
conclusive as to the extent of the disability and its effect 
on the Veteran's social and occupational functioning.  A 
September 2005 Vet Center report indicates that he is not "a 
candidate for future employment," with his psychiatric 
symptoms and the effects of his medications noted as factors.  
The examining therapist assigned a Global Assessment of 
Functioning (GAF) score of 40-45 and characterized the 
disability as chronic and severe in nature.  A November 2007 
VA psychiatric examination report contains a slightly higher 
GAF score of 50 and a vague notation that "[t]he [V]eteran 
will have difficulty readjusting because of the increase in 
symptoms as well as increase in physical symptoms as far as 
work activity is concerned because his symptoms affect him 
socially as well as economically."  The Board thus finds 
that a further VA psychiatric examination is needed to 
clarify the extent of disability in terms of social and 
occupational impairment, and this examiner should consider 
both the September 2005 Vet Center report and the Veteran's 
October 2009 hearing testimony as to his limitations with 
social activities.

The determinations of the claims cited above could all have a 
significant impact on the separate claim of entitlement to 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(claims are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
claim cannot be rendered until the other claim has been 
considered).  Therefore, a determination on the TDIU claim 
must be deferred as well.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  As to the 
claim for service connection for 
hypertension, the Veteran must 
specifically be notified of the evidence 
needed to support a claim on the theory 
that the disability was incurred or 
aggravated as secondary to the service-
connected type II diabetes mellitus.

2.  The Veteran should then be afforded a 
VA cardiovascular examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed heart 
disorder and hypertension.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should render a diagnosis 
corresponding to each current heart 
disorder, as well as hypertension.  For 
each diagnosis, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder was: (1) caused, or 
(2) worsened beyond natural progression 
as secondary to the service-connected 
diabetes mellitus.  The examiner should 
separately provide an opinion as to 
whether it is at least as likely as not 
that hypertension was worsened beyond 
natural progression as secondary to the 
service-connected PTSD.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  The Veteran should also be afforded a 
VA psychiatric examination to determine 
the symptoms and severity of the service-
connected PTSD and their effect on his 
occupational and social functioning.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
examination findings should be described 
in detail.  The examiner is requested to 
provide a multi-axial diagnosis with a 
GAF score and to explain what the GAF 
score represents in terms of occupational 
and social functioning.  It is essential 
that the examiner provide an opinion as 
to whether the Veteran's PTSD precludes 
him from securing or following a 
substantially gainful occupation.  If 
this question is answered in the 
negative, the examiner should discuss 
this opinion in conjunction with the 
findings from the September 2005 Vet 
Center report.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection for a 
heart disorder, to include as secondary 
to the service-connected type II diabetes 
mellitus; entitlement to service 
connection for hypertension, to include 
as secondary to the service-connected 
PTSD and type II diabetes mellitus; 
entitlement to an evaluation in excess of 
50 percent for PTSD; and entitlement to 
TDIU should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


